                  Case 20-17992-PDR                Doc 40       Filed 10/21/20         Page 1 of 1


                                                        UNITED STATES BANKRUPTCY COURT
                                                        SOUTHERN DISTRICT OF FLORIDA
                                                        FT. LAUDERDALE DIVISION

                                                        CASE NO. 20-17992-BKC-PDR
                                                        CHAPTER 13
IN RE:
CRAIG CHARNE
       Debtor.
                                             /

               DEBTOR'S RESPONSE TO TRUSTEE’S MOTION TO DISMISS

         The Debtor, CRAIG CHARNE, files this response to the Trustee’s Motion to
Dismiss, [ECF 37] and states:
         1.       As of today the debtor has paid in $665.00, which includes the payment due
on October 23, 2020. The debtor’s monthly payments are $220.00, per month, pursuant
to the Debtor’s Second Amended Chapter 13 Plan, [ECF 20].
         WHEREFORE, the Trustee’s Motion to Dismiss case, [ECF 37] should be
withdrawn.

                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court set forth in Local
Rule 2090-1(A) and that a true and correct copy of the foregoing was sent via em ail to Robin R. W einer, Trustee
at ecf@ ch13weiner.com and all other set forth in the NEF and by regular m ail to all creditors, this 21st day
of October 2020
                                                      Law Offices of Michael A. Frank
                                                      & Rodolfo H. De La Guardia, Jr.
                                                      Attorneys for the Debtor
                                                      Suite 620 •
                                                      10 Northwest LeJeune Road
                                                      Miam i, FL 33126-5431
                                                      Telephone (305) 443-4217
                                                      Facsim ile (305) 443-3219

                                                        By /s/ Michael A. Frank
                                                          Michael A. Frank
                                                          Florida Bar No. 339075
